COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Bumgardner
Argued at Salem, Virginia


PHILLIP BRADLEY LESTER AND
 DOUGLAS RALE LESTER 1
                                         MEMORANDUM OPINION * BY
v.           Record No. 0432-97-3        JUDGE RICHARD S. BRAY
                                              JUNE 9, 1998
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                        Keary R. Williams, Judge
             David L. Epling for appellant Phillip Bradley
             Lester.

             Eugene Murphy, Assistant Attorney General
             (Richard Cullen, Attorney General, on brief),
             for appellee.



     Phillip Lester (defendant) entered a conditional guilty plea

for receiving stolen property in violation of Code § 18.2-108,

thereby preserving his right to appeal the trial court's denial

of his motion to suppress inculpatory statements made to police. 2

 Finding no error, we affirm the conviction.

     The parties are conversant with the record, and this

memorandum opinion recites only those facts necessary to
     1
      Both   appellants noted an appeal of the trial court's order
dated June   9, 1997 nunc pro tunc February 20, 1997. The Court
notes that   the appeal noted on behalf of Douglas Rale Lester
appears to   have not been pursued.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     2
      Our decision with respect to defendant's initial confession
to police is dispositive of this appeal, and we decline to
address defendant's assignment of error related to the later
statement.
disposition of the appeal.

     In accordance with well established principles, we view the

evidence in the light most favorable to the Commonwealth, the

prevailing party below.   Moore v. Commonwealth, 25 Va. App. 277,

283, 487 S.E.2d 864, 867 (1997).

     Incidental to an investigation of a "breaking and entering"

and related theft of a safe, Buchanan County Sheriff's Deputy

Ronnie Keene learned that two suspects were relying upon

defendant for an alibi.   Defendant was then incarcerated in the

county jail for a traffic offense, and Keene arranged an

interview "to see if [the two] had been [at defendant's home]"

and whether defendant, though not a suspect, "knew anything

about" the crimes.   To accommodate the meeting, defendant was

relocated from "the lower part of the jail" to another room

within the facility.   During the 20-minute interview, defendant,

without being advised of his Miranda rights, admitted to Deputy
Keene and Investigator Randall Lester that the suspects came to

his residence with the stolen safe, forced it open and gave him

approximately $4,300 in cash from the contents, after which he

assisted in disposal of the safe.

     In urging the court to suppress his confession, defendant

contended that the statement was coerced during a custodial

interrogation without the protection of the requisite Miranda

warning and, therefore, inadmissible into evidence.    See Miranda
v. Arizona, 384 U.S. 436 (1966).    The trial court denied the




                               - 2 -
motion, resulting in this appeal.

     "Failure to give Miranda warnings prior to custodial

interrogation requires suppression of any illegally obtained

statements."    Blain v. Commonwealth, 7 Va. App. 10, 13, 371
S.E.2d 838, 840 (1988) (emphasis added) (citation omitted).

However, the custody contemplated by Miranda does not necessarily

coincide with confinement in jail or prison on an unrelated

matter.    See Blain, 7 Va. App. at 13-14, 371 S.E.2d at 840;
United States v. Conley, 779 F.2d 970, 973 (4th Cir. 1985)

("prison inmate is not automatically in 'custody' within the

meaning of Miranda"); Cervantes v. Walker, 589 F.2d 424, 427 (9th

Cir. 1978) (rejecting a per se rule that any investigatory

questioning within a prison requires Miranda warnings).     "The

test . . . is whether there has been 'a change in the

surroundings of the prisoner which results in an added imposition

on his freedom of movement,' . . . 'more than the usual restraint

on a prisoner's liberty to depart.'"    Blain, 7 Va. App. at 14,

371 S.E.2d at 840-41 (quoting Cervantes, 589 F.2d at 428).
     "[T]he issue whether a suspect is 'in custody,' and

therefore entitled to Miranda warnings, presents a mixed question

of law and fact qualifying for independent review."     Thompson v.

Keohane, 516 U.S. 99, 102 (1995).   However, "[w]e review the

trial court's findings of historical fact only for 'clear

error.'"    Quinn v. Commonwealth, 25 Va. App. 702, 712-13, 492
S.E.2d 470, 475-76 (1997) (citations omitted).   To prevail on



                                - 3 -
appeal, defendant must "show that the trial court's decision

constituted reversible error."     Id. at 712, 492 S.E.2d at 475

(citations omitted).

     Here, guided by our deferential standard of review, we find

that defendant was removed from one area of the jail to a room

more appropriate for an interview by the two investigators,

unattended by increased restraint.       The meeting was brief,

neither accusatory nor confrontational, and free of oppressive

police conduct.   A jailhouse interview conducted under such

circumstances clearly did not enhance the custodial environment

sufficiently to implicate Miranda warnings.
     Similarly, the record does not support defendant's complaint

of coercion.   The trial court was entitled to disbelieve

defendant's version of the meeting, see generally Bryant v.

Commonwealth, 10 Va. App. 421, 427, 393 S.E.2d 216, 220 (1990),

and the record otherwise offers no support to his claim.      Indeed,

although not dispositive, defendant acknowledged in his statement

that he spoke "freely and voluntarily."

     Accordingly, we affirm the decision of the trial court and

affirm the conviction.
                                                            Affirmed.




                                 - 4 -